UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Seavon Pierce, )
)
Petitioner, )
) Case: 1:15-cv-00079
V. ) Assigned To : Unassigned
) Assign. Date : 1/15/2015
) Description: Habeas Corpus/2241
Eric Holder et al., )
)
Respondents. )
MEMORANDUM OPINION

 

Petitioner, proceeding pro se, is a California state prisoner incarcerated in Corcoran,
California. He has submitted a document captioned “Habeas.” The Court will grant the
application to proceed informa pauperis and will dismiss the case for lack of jurisdiction.

The purported petition fails sorely to comply with the pleading requirements set forth at
28 U.S.C. § 2242 and Rule 2(0) of the Rules Governing Section 2254 Cases. To the extent that
petitioner is challenging his conviction, federal court review of state convictions is available
under 28 U.S.C. § 2254 after the exhaustion of state remedies. See 28 U.S.C. §2254(b)(1).
Thereafter, "an application for a writ of habeas corpus [] made by a person in custody under the
judgment and sentence of a State court . . . may be filed in the district court for the district
wherein such person is in custody or in the district court for the district within which the State
court was held which convicted and sentenced [petitioner] and each of such district courts shall
have concurrent jurisdiction to entertain the application." 28 U.S.C. § 2241(d).

To the extent that petitioner is seeking habeas relief under 28 U.S.C. § 2241, he must

proceed in the district court capable of exercising personal jurisdiction over his warden. See

1

M

 

 

 

 

Stokes v. US. Parole Com ’n, 374 F.3d 1235, 1239 (DC. Cir. 2004) (“[A] district court may not
entertain a habeas petition involving present physical custody unless the respondent custodian is
within its territorial jurisdiction”); Rooney v. Sec ’y of Army, 405 F.3d 1029, 1032 (DC. Cir.
2005) (habeas “jurisdiction is proper only in the district in which the immediate . . . custodian is
located”) (internal citations and quotation marks omitted).

Because petitioner has no recourse in this Court under any of the applicable habeas
provisions, this action will be dismissed. A separate Order accompanies this Memorandum

Opinion.

DATE: January / E ,2015 United States District igdge